NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 15 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

YANETH ELIZABETH ZELEDON-                       No.    20-72382
LOPEZ; et al.,
                                                Agency Nos.       A209-996-543
                Petitioners,                                      A209-996-544

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted November 8, 2021**

Before:      CANBY, TASHIMA, and MILLER, Circuit Judges.

      Yaneth Elizabeth Zeledon-Lopez and her son, natives and citizens of El

Salvador, petition pro se for review of the Board of Immigration Appeals’ (“BIA”)

order dismissing their appeal from immigration judge’s (“IJ”) decision denying

their applications for asylum, withholding of removal, and relief under the


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Convention Against Torture (“CAT”). Our jurisdiction is governed by 8 U.S.C.

§ 1252. We review for substantial evidence the agency’s factual findings and we

review de novo claims of due process violations in immigration proceedings.

Padilla-Martinez v. Holder, 770 F.3d 825, 830 (9th Cir. 2014). We dismiss in part

and deny in part the petition for review.

      In their opening brief, petitioners do not make any argument challenging the

BIA’s conclusion that they waived any challenge to the IJ’s determination that they

failed to establish that the harm they experienced or fear was or would be on

account of a protected ground. See Lopez-Vasquez v. Holder, 706 F.3d 1072,

1079-80 (9th Cir. 2013) (issues not specifically raised and argued in an opening

brief are waived). We lack jurisdiction to consider petitioners’ contentions

regarding the merits of their well-founded fear of future persecution claim because

they did not raise them before the BIA. See Barron v. Ashcroft, 358 F.3d 674, 677-

78 (9th Cir. 2004) (court lacks jurisdiction to consider claims not presented to

agency).

      Thus, petitioners’ asylum and withholding of removal claims fail. In light of

this disposition, we need not reach petitioners’ contentions regarding the IJ’s

adverse credibility determination or whether their past harm rose to the level of

persecution. See Simeonov v. Ashcroft, 371 F.3d 532, 538 (9th Cir. 2004) (courts

are not required to decide issues unnecessary to the results they reach).


                                            2                                   20-72382
      Substantial evidence supports the agency’s denial of CAT relief because

petitioners failed to show it is more likely than not they will be tortured by or with

the consent or acquiescence of the government if returned to El Salvador. See

Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

      Petitioners’ contentions that the agency violated their right to due process

fail. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring error to

prevail on a due process claim).

      The temporary stay of removal remains in place until issuance of the

mandate.

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                          3                                     20-72382